Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-12, as originally filed 23 JUN. 2021, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 JUN. 21 has been entered.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-3 and 5-8 rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. US 20200340240 A1 (Pilz 2020) in view of Archer et al. US 20210062502 A1 (Archer).
As per claim 1 Pilz 2020 teaches a sealing element for sealing a flute of a fluted metal deck, comprising: 

an OUTER layer (additional outer layer of material 136, FIG. 11) surrounding the body to form an air tight seal (see "136, including but not limited to latex smoke seal" [0071]) surrounding the body,
wherein the body has a predefined geometry adapted to seal the flute (see "geometry", FIG. 11; this is recognized as "adapted to seal" as broadly claimed), 
wherein the body is flexible (see "compressible" [0072] ln. 9) and a cross sectional area of the body in a direction perpendicular to the flute axis is larger than a cross sectional area of the flute (see "compressed to fit inside the flute… and once inside to expand and hold itself in place" [0072] ln. 11-12) in an uninstalled state and is deformed by forces applied by the flute in an installed state to conform to the cross sectional area of the flute ("compressed to fit inside the flute" [0072]).
Pilz 2020 fails to explicitly disclose:
the outer layer is a plastic shrink layer  
wherein. in the installed state, the body comprises an indentation. a size of the indentation resulting from the forces pressing the body against a corrugation of the flute. the plastic shrink layer deformed to seal around the corrugation.  
Archer teaches an outer plastic skink layer on an insert, specifically:
the outer layer is a plastic shrink layer ([0044] "Alternatively, film 246 may be installed using a stretch wrapping process. That is, a flexible plastic film is physically stretched over insert 240 rather than using heat to shrink the film.")

In a separate embodiment, Pilz 2020 teaches a flute with a flute capable of imparting an indentation of the 
wherein in the installed state, the body comprises an indentation. a size of the indentation resulting from the forces pressing the body against a corrugation of the flute (see shape of flute 124, FIG. 10D) the outer  deformed to seal around the corrugation.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by substituting the shape of the flute which would be capable of imparting an indentation to the sealing element as an obvious design choice in order to provide a sealing element for a flute of a particular shape

As per claim 2 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Pilz 2020 further discloses wherein a shape of the cross section of the body corresponds to a shape of the cross section of the flute (see "corresponds" FIG. 12A; this is considered exemplary).  

As per claim 3 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Pilz 2020 further discloses the body comprises mineral wool ("mineral wool." [0071], ln. 3).  

As per claim 5 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Archer further discloses the coating comprises a thin plastic film ([0044] "flexible plastic film"). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer substituting the thin plastic film as taught by Archer in order to allow the layer to more easily stretch over the assembly.

As per claim 6-7 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Archer further discloses the plastic shrink layer is stretchable (see "physically stretched" [0044]); and rigidity of the plastic shrink layer is lower than rigidity of the body (see "shrunk tightly over" [0043]).  
In other words, the examiner's position is that Pilz 2020 in view of Archer inherently has a coating which is stretchable and/or has a lower rigidity.
However, in the alternative, if Pilz 2020 in view of Archer does not disclose a stretchable coating with a lower rigidity than the body, then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by including the stretchable coating with less rigidity than the body in order to more tightly engage the body and coating and thereby prevent separation between the elements.
As per claim 8 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Archer further discloses the body is tightly enveloped by the plastic shrink layer (see "shrunk tightly" [0043]).  It would have been obvious to one of .

Claim 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Pilz 2020 in view of Archer as applied to claim 3 above and further in view of Greaves et al. US 5665447 A (Greaves).
As per claims 4 and 12, Pilz 2020 in view of Archer teaches the limitation according to claim 3 but fails to explicitly disclose:
the body comprises multiple layers of mineral wool; and 
the multiple layers are oriented parallel to the cross sectional area of the body.   
Greaves teaches multiple layers, specifically:
the body comprises multiple layers of mineral wool (see "multiple layers" FIG. 3); and 
the multiple layers are oriented parallel to the cross sectional area of the body (see "oriented parallel" FIG. 3).   
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by including multiple layers, oriented parallel to the cross section, as taught by Greaves in order to provide increased resistance by increasing the insulation material and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Claim 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Pilz 2020 in view of Archer as applied to claim 1 above and further in view of Morgan et al. US 7152385 B2 (Morgan).
As per claim 9-10 Pilz 2020 in view of Archer teaches the limitation according to claim 1 but fails to explicitly disclose:
the plastic shrink layer is provided in a form of a bag, and wherein the volume of the bag is larger than the volume of the body; and 
wherein the plastic shrink layer is not air-tight.  
Morgan teaches such a bag, specifically:
the plastic shrink layer is provided in a form of a bag, and wherein the volume of the bag is larger than the volume of the body (see "FIG. 10… plastic bag filled with air or a wad or stack of mineral wool" 13:58); and 
wherein the plastic shrink layer is not air-tight (see "one or more inlets 38… for the purpose of evacuating residual air in the bag" 13:66-14:3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by substituting the bag as taught by Morgan in order to support the body with a bag as an obvious design choice because a bag would perform the function of maintaining the body is a way which would allow a maximum amount of wool to be introduced into the area, thereby increasing the fire resistance.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Pilz 2020 in view of Archer as applied to claim 3 above and further in view of Hjelmgaard et al. US 20200165399 A1 (Hjelmgaard).
As per claim 11 Pilz 2020 in view of Archer teaches the limitation according to claim 3 but fails to explicitly disclose:
the body comprises a formaldehyde-free mineral wool.  
Hjelmgaard teaches formaldehyde-free mineral wool, specifically:
the body comprises a formaldehyde-free mineral wool (see "the binders used in the present invention are formaldehyde free." [0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by substituting the "formaldehyde free" mineral as taught by Hjelmgaard as an obvious design choice in order to provide an assembly with desired characteristics and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

 Response to Arguments
Applicant’s arguments with respect to claim 1-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635